DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. 
Regarding 102 rejection using Murray and Deng, Applicant argues in substance that “Murray and Deng each fails to disclose …a control message that is a PDCCH order…”
In response to argument, Examiner respectfully disagree.  Newly cited prior arts Wu and Lee, in combination with respective prior arts Murray and Deng, teach all the limitations as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11, 14-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (WO 2017218762A1) in view of Wu (USPN 2019/0045566) with provisional application 62/540,037 filed 8/1/2017.

	Regarding claim 2, Murray discloses 
	a network node for a radio access network, the network node being adapted for: transmitting by the network node a control message indicating to a user equipment to perform a random access procedure, wherein the control message is transmitted utilizing a beam selected from a set of beams (base station operating in RAN (FIGs. 1A-1E), transmitting control information including initial access information on a beam [000130-00134, 0293, 0365-00368], FIG. 10
	Murray does not expressly disclose “a control message that is a PDCCH order; the PDCCH order transmitted on a beam”
	Wu discloses “a control message that is a PDCCH order; the PDCCH order transmitted on a beam” a base station transmitting a PDCCH order on a Tx beam [0049], provisional application [0042, 0030, 0060]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a control message that is a PDCCH order; the PDCCH order transmitted on a beam” as taught by Wu into Murray’s system with the motivation to enable a base station to identify a preamble for the UE to use to perform random access using the PDCCH order (Wu, paragraph [0049], FIGs. 4-5)

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 2.

 	Regarding claim 4, Murray discloses 
	a user equipment for a radio access network, the user equipment being adapted for receiving, from a network node, a control message indicating the user equipment to perform a random access procedure, wherein the control message is transmitted utilizing a beam selected from a set of beams (UE/WTRU operating in a RAN (FIGs. 1A-1E), operable to receive control information including initial access information on a beam [00143-00147, 0293, 0365-00368], FIG. 10
	Murray does not expressly disclose “a control message that is a PDCCH order; the PDCCH order transmitted on a beam”
	Wu discloses “a control message that is a PDCCH order; the PDCCH order transmitted on a beam” a base station transmitting a PDCCH order on a Tx beam [0049], provisional application [0042, 0030, 0060]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a control message that is a PDCCH order; the PDCCH order transmitted on a beam” as taught by Wu into Murray’s system with the motivation to enable a base station to identify a preamble for the UE to use to perform random access using the PDCCH order (Wu, paragraph [0049], FIGs. 4-5)

Claim 3 is rejected based on similar ground(s) provided in rejection of claim 4.

 	Regarding claim 5, Murray discloses “wherein the control message indicates a preamble or set of preambles to use for the random access procedure” initial access information contains preamble information [00366, 00367, 0090-00192]

	Regarding claim 6, Murray discloses “wherein performing the random access procedure comprises transmitting a random access message utilising a preamble” UE transmitting Msg 1/random access preamble using a preamble [00368-00371], FIG. 20

	Regarding claim 7, Murray discloses “wherein the beam is selected by the network node based on reference signaling and system information signaling” base station selected beam based on providing system information signaling [00366]

 	Regarding claim 14, Murray discloses “wherein the control message indicates a preamble or set of preambles to use for the random access procedure” initial access information contains preamble information [00366, 00367, 0090-00192]

	Regarding claim 15, Murray discloses “wherein the UE performs the random access procedure by transmitting a random access message utilising the preamble” UE transmitting Msg 1/random access preamble using a preamble [00368-00371, 0247], FIG. 20

	Regarding claim 16, Murray discloses “wherein the beam is selected by the network node based on at least one of reference signaling and system information signaling” base station selected beam based on providing system information signaling [00366]


Claims 10, 11, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Wu and in further view of Kwon et al (USPN 2011/0019694).

	Regarding claims 10, 19, Murry discloses UE/WTRU receiving multiple control channel messages containing initial access information [00191, 00328, 00363-00367], FIGs. 14-16
	Wu discloses PDCCH received on a beam [0049]
	Murry does not expressly disclose “transmitting multiple random access messages”
	Kwon discloses UE transmitting multiple random access signals [0056-0070], FIGs. 6-11
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting multiple random access messages” as taught by Kwon into combined system of Murray and Wu with the motivation to allow UEs/WTRUs to perform RA and at the same time indicate the UE/WTRU’s ability to use multiple antenna (Kwon, paragraph [0008-0011], FIGs. 6-11

Regarding claims 11, 20, Murry discloses “wherein a time window is defined for at least one of transmitting and receiving multiple control messages received on the beam from the network node indicating that the UE should perform the random access procedure” RACH configuration including defined time window parameters such as “ra-ResponseWindowSize”, “mac-ContentionResolutionTimer” for transmitting/receiving messages [00191-00192]


Claims 8, 9, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Wu and in further view of Deng et al (WO 2016/086144 A1).

	Regarding claims 9, 18, Murray does not expressly disclose “transmitting utilizing a random access preamble, wherein the preamble is based on a beam on which the control message was received”
	Deng discloses UE/mWTRU transmitting a selected preamble mapped to a particular BMRS received [0158-0164], FIGs. 22, 23
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting utilizing a random access preamble, wherein the preamble is based on a beam on which the control message was received” as taught by Deng into Murray’s system with the motivation to perform RA by transmitting a preamble in the direction from where the UE/WTRU received strongest measured of reference signal and configuration (Deng, paragraph [0158-0164], FIGs. 22, 23)

	Regarding claims 8, 17, Murray does not expressly disclose “transmitting a plurality of control messages utilizing different beams and/or different times”
	Deng discloses common PDDCCH transmitted on different sector beams of a cell [0095], FIGs. 13, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting a plurality of control messages utilizing different beams and/or different times” as taught by Deng into Murray’s system with the motivation to allow UEs/WTRUs located at different locations of a cell to receive reference signal and configuration to perform RA (Deng, paragraph [0095, 0158-0164], FIGs. 22, 23)

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (WO 2016/086144 A1) in view of Lee et al (WO 2016163687 A1)

 	 Regarding claim 2, Deng discloses 
	a network node for a radio access network, the network node being adapted for: transmitting by the network node a control message indicating to a user equipment to perform a random access procedure, wherein the control message is transmitted utilizing a beam selected from a set of beams (base station operating in RAN (FIGs. 1A-1C), transmitting control information including initial access information on a beam [0043-0047, 0092-0095, 0158-0161], FIGs. 13, 14, 22, 23
	“PDCCH transmitted on a beam” sector beam carrying PDCCH ([0120], FIG. 13)
	Deng does not expressly disclose “a control message that is PDCCH order indicating a UE to perform a random access procedure”
	Lee discloses “a control message that is PDCCH order indicating a UE to perform a random access procedure” base station sending PDCCH order indicating a UE to perform a random access procedure using an indicated preamble [0142-0153]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a control message that is PDCCH order indicating a UE to perform a random access procedure” as taught by Lee into Deng’s system with the motivation to allow a base station to indicate specific preamble to the UE in case of multiple UEs using same the same preamble.

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 2.

	Regarding claim 4, Deng discloses 
	a user equipment for a radio access network, the user equipment being adapted for receiving, from a network node, a control message indicating the user equipment to perform a random access procedure, wherein the control message is transmitted utilizing a beam selected from a set of beams (UE/WTRU operating in a RAN (FIGs. 1A-1C), operable to receive control information including initial access information on a beam [0050-0055, 0092-0095, 0158-0161], FIGs. 13, 14, 22, 23
“PDCCH transmitted on a beam” sector beam carrying PDCCH ([0120], FIG. 13)
	Deng does not expressly disclose “a control message that is PDCCH order indicating a UE to perform a random access procedure”
	Lee discloses “a control message that is PDCCH order indicating a UE to perform a random access procedure” base station sending PDCCH order indicating a UE to perform a random access procedure using an indicated preamble [0142-0153]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a control message that is PDCCH order indicating a UE to perform a random access procedure” as taught by Lee into Deng’s system with the motivation to allow a base station to indicate specific preamble to the UE in case of multiple UEs using same the same preamble.

Claim 3 is rejected based on similar ground(s) provided in rejection of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Park et l (USPN 2016/0309517) 	FIG. 17

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469